DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1, the phrase “the at least one further thread layer” lacks antecedent basis. It is not clear if the at least one further thread layer is in addition to the at least three thread layers or in addition to the at least two thread layers. 
Claim 13, the phrase “the at least one nonwoven” lacks antecedent basis. 
Claim 18, the phrase “an additional matrix” lacks antecedent basis. It is not clear if there is one or more than one matrix.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over USPAP 2012/0309248 to Wockatz in view of USPN 6,565,944 to Hartness, USPAP 2008/0233342 to Birrell, USPAP 2010/0215887 to Kawabe, and/or USPAP 2004/0241415 to Wadahara.
Claims 1 and 15, Wockatz discloses a multiaxial product comprising at least three thread layers, wherein each of the thread layers is formed by multi-filament reinforcing yarns which are arranged within the thread layers so as to be mutually parallel and next to one another so as to be adjacent (see entire document including [0001]-[0003], [0019], [0032], and [0041]).
Wockatz does not appear to specifically mention the three thread layers being arranged as claimed but Hartness discloses that it is known in the art that the orientation of stacked unidirectional fabrics is based on the desired directional strength of the structure and that conventionally some layers are 0° layers and some are 90° layers (see entire document including column 7, lines 18-27 and column 8, lines 24-33). Hartness also discloses that design techniques for determining the number and orientation of the layers of a fiber reinforced resin composite are known to those familiar with the creation of such composites and such designs techniques are well known to those skilled in the art (column 8, lines 34-45). Further, Birrell discloses that it is known in the art to construct a multiaxial fiber reinforced resin composite product with adjacent (inner) thread layers that define a 0° direction and (outer) thread layers 
Claim 2, the at least two thread layers in the 0° direction contact one another directly in the multiaxial product (Figure 1a and [0008]-[0012] of Birrell and Figures 1 and 8 of Kawabe). Plus, it would have been obvious to one having ordinary skill in the art to construct the thread layers of Wockatz as claimed, based on the desired directional strength and because design techniques for determining the number and orientation of the layers of a fiber reinforced resin composite are known to those familiar with the creation of such composites and such designs techniques are well known to those skilled in the art.
Claims 3 and 4, Wockatz does not appear to mention the weights of the thread layers but Wadahara discloses that it is known in the art to construct thread layers with a weight of the at least 150 g/m2 (see entire document including [0031]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the thread layers with any suitable weight, such as claimed, because it is within the general skill of a worker in the art to select a known thread layer weight on the basis of its suitability and desired characteristics.
Claims 5 and 6, the multi-filament reinforcing yarns are carbon-fibre, glass-fibre or aramid yarns or highly-extended UHMW-polyethylene yarns [0029]. Wockatz does not appear to mention specific carbon fibers but the Office takes official notice that it is know in the art to construct fiber reinforced resin composites with a variety of fiber properties, such as claimed, based on the desired composite In re Leshin, 125 USPQ 416.
Claims 7 and 16, on, below and/or between the at least three thread layers is arranged at least one nonwoven and/or at least one metal mesh is arranged on and/or below the at least three thread layers [0001]. 
Claim 8, at least one nonwoven has a surface weight in the range between 3 and 25 g/m2 and/or the metal mesh has a surface weight of 60-200 g/m2 [0028].
Claim 9, the at least one nonwoven consists of at least one first and one second thermoplastic polymer component, wherein the first and the second polymer components have different melting temperatures ([0019] and [0020]). 
Claim 10, the polymer component with a lower melting temperature has a melting temperature in the range between 80 and 135°C. and/or the polymer component with a higher melting temperature has a melting temperature in the range between 140 and 250°C [0020]. 
Claim 11, the first polymer component is a polyamide and/or the nonwoven has an epoxide [0026]. 
Claim 12, the first polymer component is soluble in epoxy, cyanate ester or benzoxazine matrix resins or in mixtures of these matrix resins and the second polymer component is insoluble in epoxy, cyanate ester or benzoxazine matrix resins or in mixtures of these matrix resins [0019]. 
Claim 13, the at least one nonwoven may have a binding material in particulate form [0023]. Wockatz does not appear to mention a specific particulate size but does refer to the particulates as fine particles [0023]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the particles with any fine size, such as claimed, to allow the particles to sufficiently infiltrate the nonwoven pores. 


Claims 17 and 19, each of the at least two thread layers deposited in the 0° direction is deposited by in each case one depositing device [0035]. Plus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the thread layers with any desired number of depositing devices, such as claimed, because it is within the general skill of a worker in the art to select one or more depositing devices based on deposition devices available and the desired method of thread layer deposition. 
Claim 18, the multiaxial product further includes an additional matrix material [0022]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789